         Case 1:18-cv-01091-RP Document 104 Filed 06/03/19 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


BAHIA AMAWI                                   Case No. 1:18-cv-01091-RP

              Plaintiff,                      consolidated with

       vs.                                    Case No. 1:18-cv-01100-RP

PFLUGERVILLE INDEPENDENT SCHOOL
DISTRICT; and

KEN PAXTON, in his official capacity as
Attorney General of Texas,

              Defendants.


 BAHIA AMAWI’S OPPOSITION TO KEN PAXTON’S MOTION TO DISMISS

       Amawi opposes the Texas Attorney General’s Motion to Dismiss (Dkt. 92). The

State of Texas continues to unconstitutionally punish speech, and merely exempting

Amawi from the law is insufficient to moot the case under the voluntary cessation

exception to mootness. Even if the case is otherwise moot, the Court must still

maintain jurisdiction over the case in order to award Amawi attorneys’ fees as a

successful plaintiff.

                                    ARGUMENT

I.     Texas’s Ongoing Illegal Conduct Prevents it from Mooting this Case

       Texas cannot carry its burden to demonstrate mootness by simply pointing to

HB 793.      That is because a legislative change does not automatically moot a

legislative challenge. This Court must go further and assess the character of Texas’s

legislative change to determine whether it is a viable basis for a mootness finding.

                                          1
        Case 1:18-cv-01091-RP Document 104 Filed 06/03/19 Page 2 of 9



      In City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283, 2889 (1982), the

Supreme Court similarly confronted a moving-target legislative body. And there, the

Supreme Court commended a lower court for striking down language that “was no

longer a part of the ordinance” challenged. Id. The Court in Aladdin’s Castle even

made a determination as to whether the legislative change was part of an effort to

avoid judicial intervention, concluding that the change at issue was an “obvious

response to the state court’s judgment.” Id. at 289. Adjudicating a challenge against

a statutory provision no longer affecting the litigant, the Supreme Court was

undeterred, declaring that it “must confront the merits.” Id.

      This Court should follow suit. The Attorney General’s Motion (Dkt. 92)

presents the same situation as Aladdin’s Castle. The Attorney General’s Motion asks

the following question: Is a case moot when (1) the Government violates the First

Amendment, (2) in a manner which,as the Court already has found,chills speech and

causes irreparable injury, and (3) the Government continues the unlawful conduct,

but (4) the Government attempts to avoid judicial review by piecemeal exempting

small classes of individuals who have expended significant resources challenging the

Government’s action?

      The answer is no. This case is not moot.

      Under Aladdin’s Castle, a defendant must do more than merely repeal

objectionable language from a statute to meet its mootness burden. Rather, the

Government must show “there is no reasonable expectation that the challenged

activity will recur, an inquiry similar to whether a plaintiff lacks standing because



                                         2
        Case 1:18-cv-01091-RP Document 104 Filed 06/03/19 Page 3 of 9



there is no ‘credible threat of prosecution.’” United Food and Commercial Workers

International Union, et al. v. IBP, Inc., 857 F.2d 422, 429 (8th Cir. 1988) (quoting

Babbitt v. UFW National Union, 442 U.S. 289, 302 (1979)). As a result, this Court

cannot dismiss on mootness because “it is not certain that changes in leadership or

philosophy might not result in reinstitution of the [challenged] policy.” Philips v.

Pennsylvania Higher Education Assistance Agency, 657 F.2d 554, 569–70 (3rd Cir.

1981); see also Cooper v. McBeath, 11 F.3d 547, 551 (5th Cir. 1994) (no mootness

unless “subsequent events make it absolutely clear that the allegedly wrongful

behavior could not reasonably be expected to recur”) (quoting United States v.

Concentrated Phosphate Export Ass’n, 393 U.S. 199, 203 (1968) (cleaned up)).

Voluntary cessation is particularly appropriate when the Government makes a

“persistent defense of the constitutionality of the” challenged conduct that has been

repealed. Pro-Life Cougars v. Univ. of Houston, 259 F. Supp. 2d 575, 581 (S.D. Tex.

2003); see also Bd. of Trustees of Glazing Health & Welfare Tr. v. Chambers, 903 F.3d

829, 845 (9th Cir. 2018) (“provisions revive some of the challenged aspects of the now-

repealed law is prima facie evidence that Nevada has not met its burden of

demonstrating mootness”), reh’g en banc granted and decision pending, No. 16-15588,

2019 WL 2202983 (9th Cir. May 22, 2019).

      As these cases, and Philips and Pro-Life Cougars in particular, show, Aladdin’s

Castle requires courts to examine whether the Government’s unlawful conduct is

likely to reoccur, and not just whether the future harm to a particular plaintiff is

likely to reoccur. Here, the answer to that can be solved without mind-reading.



                                          3
        Case 1:18-cv-01091-RP Document 104 Filed 06/03/19 Page 4 of 9



      The enactment of HB 793 to amend the Texas Anti-BDS Act neither eliminates

the Anti-BDS Act altogether nor ceases Texas’s punishment of protected speech.

None of the substantive First Amendment-violating language has changed under

Texas law; rather, the amendment merely exempts sole proprietors and other small

contractors from the compelled speech “No Boycott of Israel” certifications. The

Attorney General’s unconstitutional free-speech-suppression efforts, the very same

ones this Court previously enjoined, continue unabated against others.

      The Attorney General’s mootness argument is further weakened by the fact

that this case involves a challenge to a law that punishes the exercise of free speech

rights protected by the First Amendment, chilling those rights. As explained by the

Supreme Court, “the First Amendment needs breathing space.” Broadrick v.

Oklahoma, 413 U.S. 601, 611 (1973). Standing may thus arise “not because [the

plaintiff’s] own rights of free expression are violated, but because of a judicial

prediction or assumption that the [challenged statute’s] very existence may cause

others not before the court to refrain from constitutionally protected speech or

expression.” Id. at 612. “[I]n First Amendment cases,” the judiciary has “relaxed our

rules of standing without regard to the relationship between the litigant and those

whose rights he seeks to assert precisely because application of those rules would

have an intolerable, inhibitory effect on freedom of speech.” Eisenstadt v. Baird, 405

U.S. 438, 446 (1972); see also Grossberg v. Deusebio, 380 F. Supp. 285, 292 (E.D. Va.

1974) (applying Eisenstadt and declining to find a First Amendment challenge moot).

Bahia Amawi faced a “No Boycott of Israel” clause that still exists and still chills



                                          4
        Case 1:18-cv-01091-RP Document 104 Filed 06/03/19 Page 5 of 9



speech across Texas; this persistent threat to the First Amendment justifies

continuance of the case.

      To be sure, sometimes a legislative change does moot a case. Voluntary

cessation does not apply to every legislative enactment that affects litigation. But the

elements of legislation which courts have found distinguishes other cases from

Aladdin’s Castle are not present here. So, for example, a case is moot when “there is

no evidence indicating that the legislation was enacted in order to overturn an

unfavorable precedent.” Nat'l Black Police Ass’n v. D.C., 108 F.3d 346, 351 (D.C. Cir.

1997); see also Martin v. Houston, 226 F. Supp. 3d 1283, 1297 (M.D. Ala. 2016) (“none

of the cited opinions confronted a repeal or amendment obtained with the purpose of

avoiding an adverse judgment, greatly reducing their persuasive value in this case”).

      But that is not this case. In contrast to National Black Police Association, the

evidence that the state legislature here acted solely to avoid the Court’s adverse

ruling is overwhelming. The Texas Anti-BDS law was passed in 2017 by a legislature

of largely the same political makeup, and it was signed by the same governor as today.

During that time, Texas affirmatively considered amending the law to exclude sole

proprietorships but declined to do so. Including sole proprietorships within the reach

of the “No Boycott of Israel” language was intentional, not a mere oversight. Two

years later, the legislature passed HB 793, containing the same narrowing

amendment it had previously rejected. The amendment cleared the legislature, was

signed by the Governor, and took effect in the two weeks immediately following this

Court’s issuance of a preliminary injunction. See “History”, Texas Legislature Online,



                                           5
          Case 1:18-cv-01091-RP Document 104 Filed 06/03/19 Page 6 of 9



Texas House Bill 793, https://capitol.texas.gov/BillLookup/History.aspx?LegSess=

86R&Bill=HB793. The timing shows the legislative change was nothing more than a

strategic way to shield this illegal law from this Court.

      Likewise, none of the cases cited by the Attorney General (Dkt. 92 at 4-5),

support a finding of mootness here. Fantasy Ranch Inc. v. Arlington, 459 F.3d 546,

565 (5th Cir. 2006), found challenges to a pre-amendment ordinance moot because

the amendment fixed the constitutional problem to the statute outright, which the

Government did not do here.1 Gegenheimer v. Stevenson, 16-cv-1270, 2017 WL

2880867, at *1 (W.D. Tex. July 5, 2017), relying on Fantasy Ranch, also found

mootness based on the complete discontinuing of the challenged conduct. In Hall v.

Louisiana, 884 F.3d 546, 553 (5th Cir. 2018), like in National Black Police

Association, the legislative action mooting the case was completely unrelated to the

litigation. And in Staley v. Harris Cty., Tex., 485 F.3d 305, 313 (5th Cir. 2007), the

Court only found the appeal moot, leaving in place the Court’s permanent injunction,

due to the risk of the Government repeating its unlawful conduct.

      The Attorney General’s string cite asserting that the case is moot and that

the preliminary injunction should be dissolved misses the point. (Dkt. 92 at 5-6).

The viability of an injunction regards the “exercise rather than the existence of

judicial power.” City of Mesquite v. Aladdin's Castle, 455 U.S. 283, 289, 102 S. Ct.



      1 Fantasy Ranch found a separate challenge to the post-amendment ordinance
moot based on a problematic interplay between the pre and post amendment
ordinance because the Government specifically promised not to apply the ordinance
in the manner that was challenged. 459 F.3d at 565. This form of mootness is not
relevant here.
                                           6
            Case 1:18-cv-01091-RP Document 104 Filed 06/03/19 Page 7 of 9



1070, 1074 (1982). Amawi has a declaratory judgment claim against the Attorney

General, which is distinct from her claims for injunctive relief. That declaratory

judgment claim does not depend on Amawi showing irreparable harm and otherwise

demonstrating a need for injunctive relief. Instead, Amawi has already proven the

elements of her declaratory judgment claim based on the legal findings of the Court

and the undisputed facts of this case. See Dkt. 82.

        The Court should not allow the unconstitutional Anti-BDS law to stand while

the legislature forces those whose speech it disfavors to play a game of litigation

whack-a-mole. The enactment of the HB 793 amendment does nothing to fix the

obvious constitutional defects of the law this Court enjoined. Instead, HB 793 is

transparent litigation posturing aimed at sidelining this Court so Texas can continue

to suppress the exact same speech at issue in this case. Bahia Amawi lost a year of

her professional life due to the Government’s intransigence. What will the next

plaintiff lose? And the plaintiff after that? These are the questions that, under the

voluntary cessation exception to mootness, the Court may resolve with a definite

judgment of unconstitutionality.

II.     The Court Must Still Award Amawi Attorneys’ Fees

        In the event the Court sides with the defendants on mootness, it should still

not dismiss2 this case until it grants Amawi fees under 28 U.S.C. § 1988.                           See

generally Dearmore v. City of Garland, 519 F.3d 517 (5th Cir. 2008) (plaintiff was

prevailing party when government amended statute after grant of preliminary


        Plaintiff respectfully requests that, if the Court does dismiss, it does so without prejudice
        2

and with leave to amend.

                                                   7
        Case 1:18-cv-01091-RP Document 104 Filed 06/03/19 Page 8 of 9



injunction). Under Dearmore, Amawi is entitled to fees as a prevailing party when

she “win[s] a preliminary injunction, (2) based upon an unambiguous indication of

probable success on the merits of the plaintiff's claims as opposed to a mere balancing

of the equities in favor of the plaintiff, (3) that causes the defendant to moot the

action, which prevents the plaintiff from obtaining final relief on the merits.” Id. at

524. Amawi meets all three prongs here and is entitled to fees. Should this Court

otherwise deem this case moot, a fee application will promptly follow.

                                   CONCLUSION

      The Attorney General’s Motion to Dismiss (Dkt. 92) should be denied.

Dated: June 3, 2019                     CAIR LEGAL DEFENSE FUND

                                        /s/ Lena F. Masri
                                          Lena F. Masri (D.C. Bar No. 1000019)
                                             lmasri@cair.com
                                          Gadeir I. Abbas (VA Bar No. 81161)*
                                             gabbas@cair.com
                                          Carolyn M. Homer (D.C. Bar No. 1049145)
                                             chomer@cair.com
                                          453 New Jersey Ave., SE
                                          Washington, DC 20003
                                          Phone: (202) 742-6420
                                          Fax: (202) 488-0833

                                        * Licensed in VA, not in D.C.
                                          Practice limited to federal matters




                                          8
Case 1:18-cv-01091-RP Document 104 Filed 06/03/19 Page 9 of 9



                           JOHN T. FLOYD LAW FIRM

                           John T. Floyd (TX Bar No. 00790700)
                              jfloyd@johntfloyd.com
                           Christopher M. Choate
                             (TX Bar No. 24045655)
                             choate@johntfloyd.com
                           4900 Woodway Dr., Ste. 725
                           Houston, TX 77056
                           Phone: (713) 224-0101
                           Fax: (713) 237-1511




                             9
